Citation Nr: 0420411	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-32 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied an application to reopen a 
claim for service connection for schizophrenia.  In February 
2004, a decision review officer at the RO also denied the 
application.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's application has been obtained.

2.  In an unappealed September 1973 decision, the RO denied a 
claim for service connection for schizophrenia; the RO has 
subsequently denied applications to reopen the claim for 
service connection for schizophrenia, most recently in a July 
1999 decision that was not timely appealed.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for schizophrenia; and the July 
1999 RO decision remains final.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from March 1970 
to November 1971.  Service medical records show that he was 
treated for headaches over the site of head trauma that he 
suffered over a month earlier.  In September 1970, he 
reported having a severe headache most of the day; in the 
evening he became suddenly violent and combative.  There was 
no history of drinking or drug use.  No alcohol was noted on 
his breath.  Nevertheless, the impression raised the 
possibility of drug intoxication and iatrogenic hypotension.  
There was no suggestion of a psychiatric diagnosis.  On his 
November 1971 separation physical examination report, he 
wrote that his condition was good; his psychiatric system was 
normal.

The veteran was hospitalized at a VA facility from June 
through August 1973 for latent type schizophrenia.  It was 
noted that the veteran traced his illness to the time of his 
return home from the Army, when he found that his parents 
were divorced and he could not join one or the other.  

In September 1973, the San Juan RO denied service connection 
for a nervous condition (schizophrenia, latent type).  The RO 
notified the veteran of the decision in October 1973, but the 
veteran did not appeal.

The veteran was rehospitalized at VA facilities on many 
numerous occasions due to schizophrenia, such as November 
1973 through January 1974; May to June 1974; and August to 
September 1974.  A June 1974 discharge summary refers to the 
veteran's first psychiatric hospitalization as having 
occurred in November 1972, but this is a typographical error 
as the actual first hospitalization, according to the record 
of that first admission, was in November 1973.  

The September 1974 VA discharge summary notes that the 
veteran had led a "nomad life" since separation from 
service.  

There are additional records of VA outpatient and inpatient 
care for psychiatric problems from 1974 to 1981.  

The veteran's father wrote in April 1978 that the veteran's 
problems started upon his return from active service.

According to a November 1978 VA expert psychiatric opinion, 
the veteran had an active psychosis during his VA 
hospitalization from June to August 1973.

A June 1981 VA psychiatric examination noted that the 
veteran's first psychiatric hospitalization at that VA 
facility had been in June 1973 for 62 days due to latent 
schizophrenia; he was rehospitalized in November 1973 for 59 
days due to schizophrenia, schizo-affective type.  The 
examiner listed additional hospitalizations from 1974 to 
1981.  The diagnosis was now schizophrenia, paranoid type, 
chronic with severe exacerbation.  

In December 1982, the RO denied an application to reopen a 
claim for service connection for a nervous condition based on 
affidavits from neighbors who stated that the veteran's 
nervous and emotional problems started in 1971

On VA examination in March 1983, the examiner noted the 
veteran's account that he became nervous four months after 
service when his parents separated and had needed 
hospitalizations starting then.  The diagnosis was chronic 
severe schizophrenic disorder.  

Angel L. Rodriguez Gomez wrote in March 1984 that he had been 
providing psychiatric care for the veteran since April 1980.  

In August 1986, in connection with a claim for service 
connection for post-traumatic stress disorder (PTSD), the 
veteran wrote to the RO that he started having problems with 
his nerves immediately upon arriving in Vietnam because of 
pressure from the war, a superior officer, dead bodies, and 
the death of a fellow soldier.  

In May 1993, the RO denied service connection for PTSD.  

VA outpatient medical records from 1995 and 1996 reflect 
hospitalization and treatment for various conditions, 
including psychiatric conditions such as schizophrenia and 
depression.  

A September 1995 VA mental disorders examination diagnosed 
schizophrenia disorder, undifferentiated type; alcohol 
dependence in alleged remission; and dependent personality 
features.  

In September 1996, he was hospitalized with diagnoses chronic 
schizophrenia, undifferentiated type and depression, not 
otherwise specified.  The discharge summary indicated that 
this had been the 18th hospitalization for the veteran.    

In January 1998, the RO awarded the veteran a VA non-service-
connected pension, effective from March 1995, based in part 
on schizophrenia disorder, undifferentiated type with 
depression.  

On a February 1999 VA mental disorders examination, the 
diagnoses were schizophrenic disorder undifferentiated type 
and alcohol abuse rule out dependence.  The examiner noted 
that the last VA psychiatric hospitalization had been in 1996 
and that he was being followed as an outpatient at the VA 
mental hygiene clinic.

In May 1999, the San Juan VA medical center gave a negative 
reply to a request for outpatient treatment records from 
November 1971 to November 1972.  

In July 1999, the RO denied an application to reopen the 
claim for service connection for schizophrenia.  The veteran 
filed a notice of disagreement, and a statement of the case 
was mailed on April 25, 2000.  The veteran submitted a 
substantive appeal (a VA Form 9) on September 15, 2000, which 
was filed beyond the applicable time period for appeals.  In 
January 2001, the RO notified the veteran that his appeal had 
been cancelled because of the untimely substantive appeal.

(In the untimely, September 2000 substantive appeal, the 
veteran requested a personal hearing at the RO, which the RO 
then scheduled for November 2000.  The RO continued to 
reschedule the hearings, at the veteran's requests, even 
though the appeal had been cancelled because of the untimely 
substantive appeal.)

The veteran filed his application to reopen the claim for 
service connection for schizophrenia in July 2001.

VA medical records from 2002 generally refer to various 
conditions, including schizophrenia occasionally.

The diagnoses on VA psychiatric examination in October 2002 
were alcohol dependence, continuous; and schizophrenia, in 
remission.

II.  Analysis

Before addressing the merits, the Board will address the 
effect of the Veterans Claims Assistance Act on the veteran's 
application.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to an application to reopen.  

Nevertheless, while some duties to notify and assist are 
applicable, the Board finds that all notification and 
development action needed to render a fair decision on the 
veteran's application in this case has been accomplished.  

The RO sent the veteran a statement of the case in September 
2003 and a supplemental statement of the case in February 
2004.  These documents discussed the evidence considered and 
the pertinent laws and regulations, including the specific 
provisions of the VCAA, as well as the reasons for the RO's 
decision.  They also described what evidence had been 
obtained and included the legal provisions that specified 
what types of evidence were needed in support of the 
veteran's application and who (the veteran or the VA) would 
be responsible for obtaining or providing such evidence.  
Thus, the VA has satisfied its "duty to notify" the 
veteran.

The VA has also satisfied its "duty to assist" the veteran 
by obtaining relevant evidence or seeking examinations.  The 
veteran has not placed the VA on notice of any additional 
relevant documents that relate to the issue of "new and 
material evidence."  It appears that the veteran continues 
to receive treatment for various conditions, including 
schizophrenia occasionally; however, the veteran has not 
indicated that any of these records describe any relationship 
between the current psychiatric disorder and his active 
service.

Recently, in Pelegrini v. Principi, __ Vet. App. __, No. 01-
944, U.S. App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. 
Cl. June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003) apply to cases pending before 
VA on November 9, 2000, even if the initial agency of 
original jurisdiction (AOJ) decision was issued before that 
date; and (2) that a claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) before an initial unfavorable AOJ decision is 
issued.  Section 3(a) of the VCAA (also 38 U.S.C.A. 
§ 5103(a)) and 38 C.F.R. § 3.159(b)(1) require that, upon 
receipt of a complete or substantially complete application, 
the VA must notify the claimant and any representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate the 
claim; this notice requires the VA to indicate which portion 
of that information and evidence is to be provided by the 
claimant and which portion the VA will attempt to obtain on 
the claimant's behalf.  

In this case, the initial unfavorable decision was made after 
November 9, 2000, the date of the VCAA's enactment.  However, 
even under Pelegrini, the Board concludes that any defect 
that may exist with regard to the timing of the VCAA notice 
to the veteran was harmless because of the extensive, 
thorough, and informative notices provided to the veteran 
throughout the adjudication of his claims.  Moreover, as the 
Court mentioned in Pelegrini, there is no error in the RO's 
not providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Id., __ Vet. App. __, __, No. 01-944, slip op. at 10-11.  

The RO notified the veteran what types of evidence were 
needed to substantiate his application to reopen his claim 
for service connection for schizophrenia in a November 2001 
letter, that is, before the rating decision on appeal.  In 
any event, even if this pre-decision notice was inadequate, 
any deficiency was cured by subsequent thorough notices.  
See, e.g., Supplemental Statement of the Case, dated February 
9, 2004.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Under these circumstances, the 
Board finds that, to the extent that VA has failed to fulfill 
any duty to notify the veteran, such error is harmless.  See 
ATD Corp. v. Lydall, Inc.  159 F.3d 534, 549 (Fed. Cir. 
1998).  
 
Thus, through discussions in correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his application to reopen 
claims.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained.  It does not 
appear that there is any additional, relevant medical 
treatment evidence that should be obtained with regard to 
these claims.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

The Board now addresses the veteran's application to reopen 
the claim for service connection for schizophrenia.  

A claim for service connection for schizophrenia was denied 
in a final RO decision in September 1973.  38 U.S.C.A. § 
7105.  There have been additional denials of various 
applications to reopen the claim for service connection for 
schizophrenia, most recently in July 1999, which the veteran 
did not appeal in a timely fashion.  See 38 U.S.C.A. § 7105.  
The claim for service connection for schizophrenia may be 
reopened if new and material evidence has been submitted 
since the last final denial on any basis, which was in July 
1999.  If the claim is reopened, then it will be reviewed on 
a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2003) (as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)).]

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection will be 
rebuttably presumed for certain chronic diseases, such as 
psychosis, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  One of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

At the time of the prior final RO denials in 1999, the 
evidence included the veteran's service medical records, 
various correspondence and argument from the veteran, lay 
statements and affidavits, and post-service medical records 
of inpatient and outpatient treatment, including a record of 
VA hospitalization for schizophrenia from June to August 
1973.  

The evidence previously of record showed no psychiatric 
treatment or complaint during service.  The veteran had 
headaches in two reported instances and became suddenly 
violent on one occasion in September 1970, but he was 
psychiatrically normal at separation, and he also confirmed 
that he was in good condition at separation.  The first 
evidence of schizophrenia was the hospitalization commencing 
in June 1973.  Until the RO's last final denial in 1999, none 
of the subsequent outpatient mental hygiene clinic or 
inpatient hospitalization records showed that the veteran had 
schizophrenia or psychosis during service or within one year 
after service.  Also, none of those records mentioned any 
relationship of post-service schizophrenia to any incident in 
the veteran's active service.  

Since the last final denial in July 1999, the evidence 
received includes additional post-service treatment records, 
a VA examination from 2002, and more statements by the 
veteran.  There are some mentions of schizophrenia in more 
recent outpatient treatment records, but the 2002 VA 
psychiatric examination describes the veteran schizophrenia 
as being in remission.  The evidence also now includes 
duplicate evidence, that is, evidence that was previously 
considered.  Upon consideration of the additional medical 
evidence submitted since the RO's last final denial in 1999, 
the Board finds that, while some of it is new, it is not 
material because it does not show a link between any current 
schizophrenia (active or otherwise) and any incident of 
service.  Such evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the last final denial on any basis in 
July 1999.  Thus the application to reopen the claim for 
service connection for schizophrenia is denied, and the claim 
is not reopened.


ORDER

The application to reopen the claim for service connection 
for schizophrenia is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



